PER CURIAM.
A motion for lower bail having been filed by Jack Phillips, an inmate of the Montana State Prison, appearing pro se, seeking reduction of bond from $10,000 to $5,000 on the ground the present bond is excessive.
Since petitioner alleges he has been sentenced and is now in the prison, and no records or exhibits accompany the petition, this court is unable to make any determination as to the reasons which prompt the motion.
Therefore, it is Ordered that the motion be forwarded to the Clerk of the District Court of Hill County, to be by him referred to the District Judge with request that he inform this court as to status of petitioner as to appeal or other post-conviction remedy pending, and the purpose of the motion, if known by the court.
Supplemental opirnon
Jack Phillips, an inmate of the Montana State Prison, appearing pro se, petitions for reduction of the amount of his *260bond. Since no exhibits accompanied the brief petition this court was unable to intelligently consider the petition and referred it to the district court.
"We are advised by the district court that petitioner has appealed from his conviction on three counts of forgery with a prior conviction; that he is represented by counsel upon such appeal and the record on appeal has been prepared and will shortly be filed in this court.
"We will not accept pro se petitions when petitioner is represented by counsel, all matters should be referred to counsel and presented by counsel and not personally by a defendant upon a criminal appeal.
The petition is denied and the proceeding dismissed.